 

 

[gg2f3m1m31y3000001.jpg]

 

[gg2f3m1m31y3000002.jpg]

 

EXHIBIT 10.1

June 12, 2018

Dear Devin,

This agreement (hereafter "Employment Agreement") will formalize the terms and
conditions of your employment with Minerva Neurosciences, Inc. (the "Company").

1.Employment. You will commence employment with the Company on July 19, 2018,
(the “Start Date”) and the terms of your employment are set forth in this
agreement dated June 12, 2018 (the “Agreement”). The period during which you are
actually employed by the Company is referred to as the "Employment Period".

2.Position Duties; Commitment. During the Employment Period, you will be
employed by the Company as its Senior Vice President and General Counsel. You
will report to the Company's Chief Executive Officer ("CEO") and shall perform
such duties consistent with your position as the General Counsel and as may be
assigned to you by the CEO and/or the Board of Directors of the Company (the
"Board"). You agree to devote substantially all of your working time, attention
and energies to the Company and its Affiliates, and while you remain employed,
not to engage in any other business activity that is in conflict with your
duties and obligations to the Company; provided, however, that, for the
avoidance of doubt, you may (i) manage your passive personal investments, (ii)
with advance written approval from the Company, serve on industry, trade, civic,
charitable or non-profit corporate boards or committees, and (iii) with the
advance written approval of the Company, serve on outside for-profit corporate
boards or committees. For purposes of this Agreement, the term "Affiliates"
means all persons and entities directly or indirectly controlling, controlled by
or under common control with the Company, where control may be by management
authority or equity interest.

3.Base Salary. During the Employment Period, your current annualized base salary
("Base Salary") is US $350,000 payable in accordance with the Company's normal
payroll practice. Your Base Salary will be subject to review and adjustment by
the Company from time to time.

4.Signing Bonus. You shall be eligible to earn a signing bonus in the amount of
$50,000, (the “Signing Bonus”), which will be earned over the twelve (12) month
period following the Start Date. The Signing Bonus will be paid on the next
regularly first payroll date to occur at least sixty (60) days after the Start
Date. If you resign without Good Reason (as defined below), or are terminated
for Cause (as defined below) before the first-year anniversary of the Start
Date, you shall be obligated to, and hereby agree to, repay a prorated portion
of the Signing Bonus previously advanced, based on the number of days you were
employed by the Company prior to such resignation or termination. You agree that
if you are obligated to repay all or a portion of the Signing Bonus under this
Section 4, the Company may deduct, in accordance with applicable law, any such
amount from any payments the Company owes to you, including but not limited to
any regular payroll amount and any expense payments. You further agree to pay to
the Company, within thirty (30) days of the effective resignation and/or
termination date, any remaining unpaid balance of the unearned Signing Bonus not
covered by such deductions.

5.Annual Bonus. For each calendar year that ends during the Employment Period
you will be eligible to receive a target annual bonus ("Annual Bonus") of 40% of
the Base Salary paid in such calendar year. In 2018, your Annual Bonus will be
pro-rated for the portion of the year that you have been employed by the
Company. Whether to grant a bonus, and in what amount, are determinations to be
made in the discretion of the Company based on a variety of factors including,
but not limited to, achievement of objectives established by the Board (and/or
the Compensation Committee thereof (the “Compensation Committee”) for the
Company and specific annual objectives for your position set by the Board, the
Compensation Committee and/or the CEO. Since one of the objectives of the Annual
Bonus is employee retention, in order to remain eligible and receive any Annual
Bonus, you must be employed through the end of the calendar year and still be
employed by the Company at the time it makes bonus payments to employees for
that year -- generally during the first quarter of the following year.

 

 

 

--------------------------------------------------------------------------------

Page Two

6.Equity Awards. Any stock, stock options, restricted stock units or other
equity awards that you have previously been granted by the Company (including
but not limited to any stock options granted under the Company’s 2013 Amended
and Restated Equity Incentive Plan) shall continue to be governed in all
respects by the terms of their applicable grant agreements, grant notices and
plan documents. The Company, in its sole discretion, may award you equity grants
pursuant to the Company’s equity incentive plans from time to time in its sole
discretion. Subject to approval of the Board of Directors, on the first business
day of the month immediately following the beginning of the Employment Period
(the “Commencement Date”) you will be granted an option (the “Option”) to
purchase 200,000 shares of common stock of the Company, with an exercise price
equal to the fair market value of the common stock on the Commencement Date.
Provided you are employed by the Company on each such date, 25% of the shares
subject to the Option will vest on the first anniversary of the Commencement
Date and the remaining 75% of the shares subject to the option will vest ratably
at the end of each quarter over the three (3) year period thereafter. The Option
will be evidenced by a standard stock option agreement, and will be subject to
the terms and conditions of that agreement and the Company’s 2013 Amended and
Restated Equity Incentive Plan.

7.Benefits.

(a)You shall be eligible to participate in any and all benefit programs that the
Company establishes and makes available to similarly situated employees from
time to time, provided that you are eligible under (and subject to all
provisions of) the plan documents governing those programs. Such benefits may
include participation in group medical, dental, and vision insurance programs,
and term life insurance. The benefits made available by the Company, and the
rules, terms, and conditions for participation in such benefit plans, may be
changed by the Company at any time without advance notice.

(b)During the Employment Period, the Company shall reimburse or otherwise
provide for payment for reasonable out-of-pocket business expenses incurred by
you in furtherance of or in connection with the legitimate business of the
Company, subject to such reasonable documentation or policy requirements
established by the Company from time to time.

(c)During the Employment Period, in addition to holidays recognized by the
Company, you will be entitled to accrue on a pro-rated basis four (4) weeks of
paid vacation annually. Pursuant to Company policy, vacation time cannot be
carried over from year to year.

8.Termination of Employment.

(a)Death. Your employment will terminate upon your death. Your beneficiaries
and/or estate will be entitled to (i) any earned but unpaid Base Salary through
the date of your death, to be paid less applicable taxes and withholdings within
10 days of your termination of employment, (ii) compensation at the rate of your
Base Salary for any vacation time earned but not used as of the date your
employment terminates, (iii) reimbursement for any business expenses incurred by
you but not yet paid to you as of the date your employment terminates, provided
all expenses and supporting documentation required are submitted within sixty
(60) days of the date your employment terminates, and provided further that such
expenses are reimbursable under Company policy, (iv) payment of a pro-rata
portion of your Annual Bonus (assuming for purposes of this payment that your
Annual Bonus would be equal to 40% of your Base Salary), and (v) any amounts
accrued and payable under the terms of any of the Company's benefit plans (items
(i), (ii), (iii) and (v) referred to as the "Accrued Obligations").

(b)Disability. The Board may terminate your employment by reason of your
Disability upon written notice of termination. "Disability" means that you have
been unable to perform your essential job functions by reason of a physical or
mental impairment, notwithstanding the provision of any reasonable
accommodation, for a period of 180 days within a period of 365 consecutive days.
Upon such termination, you will be entitled only to the Accrued Obligations.

 

--------------------------------------------------------------------------------

Page Three

(c)Termination by the Company for Cause. The Board may terminate your employment
for Cause. "Cause" means that you have (i) been convicted of (x) felony, or (y)
a misdemeanor involving moral turpitude (other than a minor traffic violation),
(ii) committed an act of fraud or embezzlement against the Company or its
Affiliates, (iii) materially breached this Employment Agreement and failed to
cure such breach within thirty (30) days following written notice from the
Company, (iv) materially violated any written policy of the Company and failed
to cure such violation within thirty (30) days following written notice from the
Company, (v) materially failed or materially refused to substantially perform
your duties (other than by reason of a physical or mental impairment) or to
implement the lawful written directives of the CEO and/or Board that are
consistent with your position, and such material failure or material refusal has
continued after thirty (30) days following written notice from the Company, (vi)
willfully engaged in conduct or willfully omitted to take any action, resulting
in material injury to the Company or its Affiliates, monetarily or otherwise
(including with respect to the Company's ability to comply with its legal or
regulatory obligations), or (vii) materially breached your fiduciary duties as
an officer or director of the Company. Upon such termination, you will be
entitled only to the Accrued Obligations.

(d)Termination by the Company without Cause. The Company may terminate your
employment without "Cause" immediately upon written notice. If such termination
is without Cause and not by reason of your Disability, then, in addition to the
Accrued Obligations, and in lieu of any other severance benefits otherwise
payable under any Company policy or plan in effect, subject to compliance with
the conditions set forth in Section 8(h), you will be entitled to (i) continued
payment of your Base Salary for nine (9) months (the “Salary Severance Period”),
(ii) should you be eligible for and timely elect COBRA coverage, payment of your
COBRA premiums, less the amount charged to active employees for health coverage,
for up to nine (9) months (the “COBRA Severance Period" (iii) payment of a
pro-rata portion of your Annual Bonus (assuming for purposes of this payment
that your Annual Bonus is equal to 35% of your Base Salary) and (iv) immediate
vesting of any unvested options, restricted stock, restricted stock units, or
other equity awards that are outstanding immediately prior to the date of
termination and, but for the termination of your employment, would have vested
during the nine (9) month period immediately following the date of termination
(collectively, the "Severance Benefits").

(e)Termination Without Cause or for Good Reason Following a Change in Control.

(i)If your employment by the Company is terminated  by  the  Company  (or  its
successor or parent) without Cause (and not due to Disability or death) or by
you for Good Reason within twelve (12) months immediately following a Change in
Control (as defined below), then the Company shall pay or provide you with the
Accrued Obligations and all of the benefits described in Section 8(d) above,
subject to compliance with the conditions set forth in Section 8(h); provided
that: (x) the Salary Severance Period defined in Section 8(d)(i) shall be
increased to a total of twelve (12) months following the termination date; (y)
the COBRA Severance Period defined in Section 8(d)(ii) shall be increased to a
total of twelve (12) months following the termination date; (z) in lieu of the
pro-rata bonus described in Section 8(d)(iii), the Company shall pay you the
full Annual Bonus for the performance year in which your termination occurs,
payable as a lump sum payment on the Company’s first ordinary payroll date
occurring on or after the Release of Claims effective date (namely, the date it
can no longer be revoked); and (xx) in lieu of the vesting acceleration
described in Section 8(d)(iv), all outstanding unvested equity awards granted to
you shall vest pursuant to Section 6 of the Stock Option Agreement
(collectively, the “Change In Control Severance Benefits”).

 

--------------------------------------------------------------------------------

Page Four

(ii)For purposes of this Agreement, a “Change in Control” shall mean a change in
ownership or control of the Company effected through any of the following means:
(a) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing at least fifty percent (50%) of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, (b) a sale, transfer or other disposition of all or
substantially all of the Company’s assets, or (c) the closing of any transaction
or series of related transactions pursuant to which any person or any group of
persons comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934
Act (other than the Company or a person that, prior to such transaction or
series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, the Company) becomes directly or indirectly
(whether as a result of a single acquisition or by reason of one or more
acquisitions within the twelve (12)-month period ending with the most recent
acquisition) the beneficial owner (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing (or convertible into or exercisable for securities
possessing) more than fifty percent (50%) of the total combined voting power of
the Company’s securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company’s existing stockholders; or (d) a
change in the composition of the Board over a period of twelve (12) consecutive
months or less such that a majority of the Board members ceases to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period (“Incumbent Directors”) or (B) have been elected or
nominated for election as Board members during such period by at least a
majority of the Incumbent Directors who were still in office at the time the
Board approved such election or nomination; provided that any individual who
becomes a Board member subsequent to the beginning of such period and whose
election or nomination was approved by two-thirds of the Board members then
comprising the Incumbent Directors will be considered an Incumbent Director.

In the event of any interpretation of this definition, the Board of Directors of
the Company, upon advice of legal counsel, shall have final and conclusive
authority, so long as such authority is exercised in good faith. Notwithstanding
the foregoing, a Change in Control will only be deemed to occur for purposes of
this Agreement if it also meets the definition used for purposes of Treasury
Regulation Section 1.409A-3(a)(5), that is, as defined under Treasury Regulation
Section 1.409A-3(i)(5).

(f)Termination by You Without Good Reason. You may terminate your employment for
any or no reason subject to your providing 30 days written notice to the
Company. The Company shall have the right to elect to terminate your employment
immediately or at any other date during the notice period. Upon such
termination, you will be entitled only to the Accrued Obligations.

(g)Termination by You For Good Reason. You may terminate your employment for
Good Reason by providing written notice to the Company of the condition giving
rise to the Good Reason no later than ninety (90) days following the first
occurrence of the condition, by giving the Company thirty (30) days to remedy
the condition and by terminating your employment for Good Reason within ninety
(90) days thereafter if the Company fails to remedy the condition. For purposes
of this Agreement, "Good Reason" shall mean, without your written consent, the
occurrence of any one or more of the following events: (i) material diminution
in the nature or scope of the your responsibilities, duties or authority; (ii)
material reduction in your Base Salary; (iii) relocation of your principal work
location more than fifty (50) miles from the location of your principal work
location as of immediately prior to such relocation; or (iv) material breach of
this Agreement by the Company. In the event you terminate your employment for
Good Reason, in addition to the Accrued Obligations, and in lieu of any other
severance benefits otherwise payable under any Company policy, you will be
entitled to the Severance Benefits, in accordance with and subject to the
provisions of Section 8(d).

 

 

--------------------------------------------------------------------------------

Page Five

(h)Conditions. Any payments or benefits made or provided pursuant to Section 8
(other than Accrued Obligations) shall be conditional upon (i) your continuing
compliance with the restrictive covenants contained in Section 9, (ii) your
continuing material compliance with the provisions of Sections 10 and 11, and
(iii) your execution of a release of claims relating to your employment in a
form prepared by and satisfactory to the Company (the "Release of Claims"). You
must execute the Release of Claims and the Release of Claims must become
effective within forty-five (45) days following the date of the termination of
your employment (which release shall be delivered to you within five (5) days
following the date of such termination). The first payment of continued Base
Salary and COBRA premiums, together with the pro-rata Annual Bonus payable
pursuant to subsection 8(d)(iii) above, pursuant to Section 8(d) shall be made
on the first regular payroll date of the Company following the effective date of
the Release of Claims as set forth in Section 8(d); provided, however, that if
such 45-day period covers two of your taxable years, payment of Severance
Benefits or Change In Control Severance Benefits will begin in the later taxable
year.

9.Restrictive Covenants.

(a)Non-Competition. During your Employment Period and ending on the twelve (12)
month anniversary following the termination of your employment for any reason
(the "Restricted Period"), you will not (except as an officer, director,
stockholder, member, manager, employee, agent or consultant of the Company or
its subsidiaries) directly or indirectly, own, manage, operate, join, or have a
financial interest in, control or participate in the ownership, management,
operation or control of, or be employed as an employee, agent or consultant, or
in any other individual or representative capacity whatsoever, or use or permit
your name to be used in connection with, any business anywhere in the world
which is primarily engaged in the business of research, development and
commercialization of drugs to treat (i) psychiatric disorders, sleep disorders
or Parkinson's disease or (ii) any other indication for which the Company is
clinically developing or commercializing a drug at the time of termination of
your employment (the "Restricted Business"). These restrictions shall not
prevent you from (y) accepting employment with a recognized pharmaceutical
company that is not primarily engaged in a Restricted Business, provided that
your services for any such entity do not primarily relate to any Restricted
Business in which such entity may be engaged and/or (z) holding five percent
(5%) of the securities of any publicly traded entity.

(b)Non-Solicitation of Employees. During the Restricted Period, you agree not
to, directly or indirectly, whether for your own account or for the account of
any other individual or entity, (i) solicit for hire or engagement, hire, or
engage any individual who is employed by the Company or its Affiliates on the
date of any attempted solicitation or was employed during the six month period
prior thereto unless such individual had been involuntarily terminated by the
Company or (ii) otherwise induce or attempt to induce any individual who is
employed by Company or its Affiliates to terminate such employment.

(c)Trade Secrets and Confidential information. You recognize that it is in the
legitimate business interest of the Company and its Affiliates to restrict your
disclosure or use of Trade Secrets or other Confidential Information relating to
the Company and its Affiliates for any purpose other than in connection with
your performance of your duties to the Company and its Affiliates, and to limit
any potential appropriation of such Trade Secrets or other Confidential
Information. You therefore agree that all Trade Secrets or other Confidential
Information relating to the Company and its Affiliates heretofore or in the
future obtained by you shall be considered confidential and the proprietary
information of the Company and its Affiliates. Except as required in connection
with the performance of your duties, you shall not use or disclose, or authorize
any other person or entity to use or disclose, any Trade Secrets or other
Confidential. Information. The term "Trade Secrets or other Confidential
information," means any information of the Company or its Affiliates that is not
generally known by those with whom they compete and includes, by way of example
and without limitation, in whatever medium, the whole or any portion or phase of
any scientific or technical information, design, process, procedure, formula,
machine, invention, improvement, manufacturing, sales or test data, business or
financial information which are non-public in nature and which are treated as
confidential or trade secret information by the Company. The term "Trade Secrets
or other Confidential Information" does not include information that enters the
public domain, other than through your breach of your obligations under this
Agreement.

(d)Third Party Information. You understand, in addition, that the Company has
received and in the future will receive confidential and/or proprietary
knowledge, data, or information from third parties (“Third Party Information”).
During your employment and thereafter, you will hold Third Party Information in
the strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with your work for the Company, Third
Party Information unless expressly authorized by an authorized officer of the
Company in writing.

 

 

--------------------------------------------------------------------------------

Page Six

(e)No Improper Use of Information of Prior Employers and Others. During your
employment by the Company you will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom you have an obligation of confidentiality, and you will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom you have an
obligation of confidentiality unless consented to in writing by that former
employer or person.

(f)Discoveries and Works. All Discoveries and Works made or conceived by you,
during the Employment Period, jointly or with others, that relate to the present
or anticipated activities of the Company or its Affiliates, or are used by the
Company or any Affiliate shall be owned by the Company or any Affiliate. The
term "Discoveries and Works" means Trade Secrets or other Confidential
Information, patents and patent applications, trademarks and trademark
registrations and applications, service marks and service mark registrations and
applications, trade names, copyrights and copyright registrations and
applications, inventions, developments and discoveries. You shall (a) promptly
notify, make full disclosure to, and execute and deliver any documents,
including any assignment agreement, requested by the Company or any Affiliate,
as the case may be, to evidence or better assure title to Discoveries and Works
in the Company or any subsidiary, as so requested, (b) renounce any and all
claims, including but not limited to claims of ownership and royalty, with
respect to all Discoveries and Works and all other property owned or licensed by
the Company or any of its Affiliates, (c) assist the Company or any of its
Affiliates in obtaining or maintaining for itself at its own expense United
States and foreign patents, copyrights, trade secret protection or other
protection of any and all Discoveries and Works, and (d) promptly execute,
whether during the Employment Period or thereafter, all applications or other
endorsements necessary or appropriate to maintain patents and other rights for
the Company or any Affiliate and to protect the title of the Company or any
Affiliate thereto, including but not limited to assignments of such patents and
other rights to Discoveries and Works. In the event the Company is unable for
any reason, after reasonable effort, to secure your signature on any document
needed in connection with the actions specified in the preceding paragraph, you
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as your agent and attorney in fact, which appointment is
coupled with an interest, to act for and in your behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of the preceding paragraph with the same legal force and effect as
if executed by you. You acknowledge that all Discoveries and Works shall be
deemed "works made for hire" under the Copyright Act of 1976, as amended, 17
U.S.C. § 101.

(g)Disclosure Pursuant to 18 U.S.C. Section 1833(b). Notwithstanding the
foregoing, pursuant to 18 U.S.C. Section 1833(b), you shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that: (1) is made in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.

(h)Remedies. You agree that the Company and its Affiliates' remedies at law for
any breach or threatened breach by you of any of the provisions of this Section
9 will be inadequate, and that, in addition to any other remedy to which the
Company and its Affiliates may be entitled at law or in equity, the Company
shall be entitled to a temporary or permanent injunction or injunctions or
temporary restraining order or orders to prevent breaches of the provisions of
this Section 9 and to enforce specifically the terms and provisions hereof', in
each case without the need to post any security or bond. Nothing herein
contained shall be construed as prohibiting the Company or its Affiliates from
pursuing, in addition, any other remedies available to the Company or any
Affiliate for such breach or threatened breach.

 

 

--------------------------------------------------------------------------------

Page Seven

(i)Enforceability. It is expressly understood and agreed that the parties
consider the restrictions contained in this Section 9 hereof to be reasonable
for the purpose of preserving the goodwill, proprietary rights and going concern
value of the Company and its Affiliates. You agree that you have read this
entire Agreement and understand it. You agree that this Agreement does not
prevent you from earning a living or pursuing your career and that you have the
ability to secure other non-competitive employment using your marketable skills.
You agree that the restrictions contained in this Agreement are reasonable,
proper, and necessitated by the Company’s legitimate business interests,
including without limitation, the Company’s Trade Secrets or other Confidential
Information and the goodwill of its customers. You represent and agree that you
are entering into this Agreement freely and with knowledge of its contents with
the intent to be bound by the Agreement and the restrictions contained in it. if
a final, determination is made by an arbitrator or court, as the case may be,
having jurisdiction that the time or territory or any other restriction
contained in this Section 9 is an unenforceable restriction on your activities,
the provisions of this Section 9 shall not necessarily be rendered void but
shall be deemed amended to apply as to such maximum time, if any and territory,
if any and to such other extent, if any, as such arbitrator or court, as the
case may be, may determine to be reasonable such that the Agreement, as
modified, provides the Company with the maximum protection of its business
interests allowed by law and you agree to be bound by the Agreement as modified.
Alternatively, if the arbitrator or court, as the case may be, referred to above
finds that any restriction contained in this Section 9 or any remedy provided
herein is unenforceable, and such restriction or remedy cannot be amended so as
to make it enforceable, such finding shall not affect the enforceability of any
of the other restrictions contained therein or the availability of any other
remedy.

10.Return of Company Property. Upon termination of your employment or upon
Company’s request at any other time, you will deliver to Company all of
Company’s property, equipment, and documents, together with all copies thereof,
and any other material containing or disclosing any Discoveries and Works, Third
Party Information or Trade Secrets or other Confidential Information and certify
in writing that you have fully complied with the foregoing obligation. You agree
that you will not copy, delete, or alter any information contained upon your
Company computer or Company equipment before you return it to Company. In
addition, if you have used any personal computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company information, including
but not limited to, Trade Secrets or other Confidential Information, you agree
to provide the Company with a computer-useable copy of all such Trade Secrets or
other Confidential Information and then permanently delete and expunge such
Trade Secrets or other Confidential Information from those systems; and you
agree to provide the Company access to your system as reasonably requested to
verify that the necessary copying and/or deletion is completed. You further
agree that any property situated on Company’s premises and owned by Company is
subject to inspection by Company’s personnel at any time with or without notice.
Prior to the termination of your employment or promptly after termination of
your employment, you will cooperate with Company in attending an exit interview
and certify in writing that you have complied with the requirements of this
section.

11.Future Cooperation. You agree that upon the Company's reasonable request
following your termination of employment, you will use reasonable efforts to
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company or its
Affiliates, or in connection with any ongoing or future investigation or dispute
or claim of any kind involving the Company or its Affiliates, including any
proceeding before any arbitral, administrative, regulatory, self- regulatory,
judicial, legislative, or other body or agency. You will be entitled only to
reimbursement for reasonable out-of-pocket expenses (including travel expenses)
incurred in connection with providing such assistance.

12.Publication of Agreement to Future Employers. If you are offered employment
or the opportunity to enter into any business venture as owner, partner,
consultant or other capacity while the restrictions described in Section 9 of
this Agreement are in effect you agree to inform your potential employer,
partner, co-owner and/or others involved in managing the business with which you
have an opportunity to be associated of your obligations under this Agreement
and also agree to provide such person or persons with a copy of this Agreement.
You agree to inform the Company of all employment and business ventures which
you enter into while the restrictions described in Section 9 of this Agreement
are in effect and you also authorize the Company to provide copies of this
Agreement to your employer, partner, co-owner and/or others involved in managing
the business with which you are employed or associated and to make such persons
aware of your obligations under this Agreement.

13.Withholding. The Company shall have the right to withhold from any amount
payable to you hereunder an amount necessary in order for the Company to satisfy
any withholding tax obligation it may have under applicable law.

 

 

 

--------------------------------------------------------------------------------

Page Eight

14.Governing Law; Consent to Personal Jurisdiction. The terms of this Employment
Agreement, and any action arising hereunder, shall be governed by and construed
in accordance with the domestic laws of the Commonwealth of Massachusetts giving
effect to any choice of law or conflict of law provision or rule (whether of the
Commonwealth of Massachusetts or other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Massachusetts. To the extent that any dispute involving this Employment
Agreement is not subject to arbitration pursuant to Section 17 below, you hereby
expressly consent to the personal jurisdiction and venue of the state and
federal courts located in the Commonwealth of Massachusetts for any lawsuit
filed there against me by Company arising from or related to this Agreement.

15.Waiver. This Employment Agreement may not be released, changed or modified in
any manner, except by an instrument in writing signed by you and the Board. The
failure of either party to enforce any of the provisions of this Employment
Agreement shall in no way be construed to be a waiver of any such provision. No
waiver of any breach of this Employment Agreement shall be held to be a waiver
of any other or subsequent breach.

16.Assignment. This Employment Agreement is personal to you. You shall not
assign this Employment Agreement or any of your rights and/or obligations under
this Employment Agreement to any other person. The Company may, without your
consent, assign this Employment Agreement to a successor to all or substantially
all of its stock or assets, provided that the assignee or any successor remains
bound by these terms.

17.Dispute Resolution. To benefit mutually from the time and cost savings of
arbitration over the delay and expense of the use of the federal and state court
systems, all disputes involving this Employment Agreement (except, at the
election of either party, for injunctive or declaratory relief with respect to
disputes arising out of an alleged breach or threatened breach of the
restrictive covenants contained in Section 9), including claims of violations of
federal or state discrimination statutes, wage and hour laws, or public policy,
shall be resolved pursuant to binding arbitration in the Commonwealth of
Massachusetts. In the event of a dispute, a written request for arbitration
shall be submitted to the Boston office of JAMS, Inc. (“JAMS”) or its successor,
under JAMS’ then applicable rules and procedures for employment disputes. The
award of the arbitrators shall be final and binding and judgment upon the award
may be entered in any court having jurisdiction thereof. Except as otherwise
provided above, this procedure shall be the exclusive means of settling any
disputes that may arise under this Employment Agreement. All fees and expenses
of the arbitrators and all other expenses of the arbitration, except for
attorneys' fees and witness expenses, shall be allocated as determined by the
arbitrators. Each party shall bear its own witness expenses and attorneys' fees,
except as otherwise determined by the arbitrators.

18.Jointly Drafted Agreement. This Employment Agreement is and shall be deemed
jointly drafted and written by the parties and shall not be construed or
interpreted against any party originating or preparing any part of it because of
its authorship.

19.No Conflicts. You represent and warrant to the Company that your acceptance
of employment and the performance of your duties for the Company will not
conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which you are or were a party
or of which you are aware and that there are no restrictions, covenants,
agreements or limitations on your right or ability to enter into and perform the
terms of this Employment Agreement. You further represent and warrant that you
have no knowledge of any fact or circumstance that could prevent or materially
delay you or the Company (as a result of your employment hereunder) from
obtaining or maintaining any registration, license or other authorization or
approval required for (i) you to perform your duties hereunder or (ii) the
Company to operate its business as currently contemplated.

20.Company Policies and Procedures. As an employee of the Company, you will be
required to comply with all Company policies and procedures. The Company's
premises, including all workspaces, furniture, documents, and other tangible
materials, and all information technology resources of the Company (including
computers, data and other electronic files, and all internet and email) are
subject to oversight and inspection by the Company at any time, with or without
notice. Company employees should have no expectation of privacy with regard to
any Company premises, materials, resources, or information.

 

 

--------------------------------------------------------------------------------

Page Nine

21.Notices. All notices and other communications provided for in this Employment
Agreement shall be in writing, shall be given to the respective addresses or
telecopy numbers set forth in clauses (a) and (b) of this Section 21.

(a)Each notice or other communication to the Company under this Employment
Agreement   shall be directed as follows or to such other address as Company may
have furnished to you in writing in accordance herewith:

Minerva Neurosciences, Inc. 1601 Trapelo Road, Suite 286

Waltham, MA 02451

Attn: Chief Executive Officer

Email: rluthringer@minervaneurosciences.com With a required copy to:

Cooley LLP

500 Boylston Street, 14th Floor Boston, MA 02116-3736

Attn: Marc Recht

E-mail: mrecht@cooley.com

(b)Each notice or other communication to you under this Employment Agreement
shall be directed to your home address on file with the Company or to such other
address as you may have furnished to the Company in writing in accordance
herewith.

22.Entire Agreement. Upon the date hereof, this Employment Agreement supersedes
all previous and contemporaneous communications, agreements and understandings
between you, on the one hand, and the Company or any of its Affiliates, on the
other hand, including the Offer Letter, and constitutes the sole and entire
agreement between you and the Company pertaining to the subject matter hereof.

23.Counterparts. This Employment Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.

24.Parachute Payments.

(a)If any payment or benefit you would receive from the Company or otherwise in
connection with a change in control of the Company or other similar transaction
(a “280G Payment”) would (i) constitute a “parachute payment” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then any such 280G Payment (a “Payment”)
shall be equal to the Reduced Amount. The “Reduced Amount” shall be either (x)
the largest portion of the Payment that would result in no portion of the
Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for you. If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

(b)Notwithstanding the foregoing, if the Reduction Method or the Pro Rata
Reduction Method would result in any portion of the Payment being subject to
taxes pursuant to Section 409A of the Code that would not otherwise be subject
to taxes pursuant to Section 409A of the Code, then the Reduction Method and/or
the Pro Rata Reduction Method, as the case may be, shall be modified so as to
avoid the imposition of taxes pursuant to Section 409A of the Code as follows:
(A) as a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for you as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without cause), shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A of
the Code shall be reduced (or eliminated) before Payments that are not deferred
compensation within the meaning of Section 409A of the Code.

 

 

--------------------------------------------------------------------------------

Page Ten

(c)Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within 15 calendar days after the date on which your right to a 280G
Payment becomes reasonably likely to occur (if requested at that time by you or
the Company) or such other time as requested by you or the Company.

(d)If you receive a Payment for which the Reduced
Amount  was  determined  pursuant  to clause (x) of the first paragraph of this
Section and the Internal Revenue Service determines thereafter that some portion
of the Payment is subject to the Excise Tax, you shall promptly return to the
Company a sufficient amount of the Payment (after reduction pursuant to clause
(x) of the first paragraph of this Section so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) in the first paragraph of this
Section, you shall have no obligation to return any portion of the Payment
pursuant to the preceding sentence.

25.409A Matters.

(a)Notwithstanding any provision of this Employment Agreement to the contrary,
all payments and benefits pair of provided for under this Employment Agreement
are intended to comply with or be exempt from the requirements of Section 409A
of the Code. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to comply with or be exempt from (as
applicable) Section 409A of the Code and the regulations and guidance
thereunder. For purposes of this Agreement, all references to "termination of
employment" and correlative phrases shall be construed to require a "separation
from service" (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein). Further, each
payment of compensation under this Employment Agreement (including each
installment of the Severance Benefits) shall be treated as a separate payment of
compensation. Any amounts payable solely on account of an involuntary separation
from service within the meaning of Section 409A of the Code shall be excludible
from the requirements of Section 409A of the Code, either as involuntary
separation pay or as short-term deferral amounts to the maximum possible extent.
Any reimbursements or in-kind benefits provided under this Employment Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Employment Agreement, (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit. The welfare benefit continuation provided during the period of time in
which you would be entitled to continuation coverage under the Company's group
health plan under COBRA is intended to qualify for the exception from deferred
compensation as a medical benefit provided in accordance with the requirements
of Treasury Regulation Section I .409A-1(b)(9)(v)(B).

 

 

 

--------------------------------------------------------------------------------

Page Eleven

(b)Notwithstanding any provision of the Employment Agreement to the contrary, if
you are a "specified employee" within the meaning of Section 409A of the Code at
the time of termination of employment, to the extent necessary to comply with
Section 409A of the Code, any payment required under this Employment Agreement
shall be delayed for a period of six (6) months after termination of employment
pursuant to Section 409A of the Code, regardless of the circumstances giving
rise to or the basis for such payment. Payment of such delayed amount shall be
paid in a lump sum on the day immediately following the end of the six (6) month
period. If you die during the postponement period prior to the payment of the
delayed amount, the amounts delayed on account of Section 409A of the Code shall
he paid to the personal representative of your estate within ninety (90) days
after the date of your death. For these purposes, a "specified employee" shall
mean an employee who, at any time during the 12-month period ending on the
identification date, is a "specified employee" under Section 409A of the Code,
as determined by the Company. The determination of "specified employees,"
including the number and identity of persons considered "specified employees"
and the identification date, shall be made by the Company in accordance with
Treasury regulation Section 1.409A-1(i).

 

Sincerely yours,

 

MINERVA NEUROSCIENCES, INC.

 

 

/s/ Remy Luthringer Ph.D.

Remy Luthringer Ph.D.

Chief Executive Officer

 

AGREED TO AND ACCEPTED ON THIS 12 DAY OF JUNE, 2018.

 

By:

/s/ Devin Smith

 

Devin Smith

 

 

1601 Trapelo Road, Suite 284   |   Waltham, MA 02451   |   T 617.600.7373

minervaneurosciences.com | info@minervaneurosciences.com

 